NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit


                             2007-5012, -5013, -5014, -5015



                  JOE MORGAN, BRENDA MORGAN, JACK PACE,
                RALPH C. INGRAM, JR., individually and on behalf of the
                           partnership Cedar Grove, LTD.,
                       and GAHAGAN LAND & TIMBER CO.,

                                                   Plaintiffs-Appellants,

                                             v.


                                    UNITED STATES,

                                                       Defendant-Appellee.


      William P. Crews, Jr, of Natchitoches, Louisiana, argued for plaintiffs-appellants.

       Kathryn E. Kovacs, Trial Attorney, Appellate Section, Environment and Natural
Resources Division, United States Department of Justice, of Washington, DC, argued for
defendant-appellee. With her on the brief were Matthew J. McKeown, Acting Assistant
Attorney General.

Appealed from: United States Court of Federal Claims

Judge Nancy B. Firestone
                     NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit

                           2007-5012, -5013, -5014, -5015


                          JOE MORGAN, BRENDA MORGAN,
                         JACK PACE, RALPH C. INGRAM, JR.,
           individually and on behalf of the partnership Cedar Grove, LTD.,
                         and GAHAGAN LAND & TIMBER CO.,

                                                     Plaintiffs-Appellants,
                                          v.

                                 UNITED STATES,

                                                     Defendant-Appellee.


                                 JUDGMENT

ON APPEAL from the        United States Court of Federal Claims

In CASE NO(S).            03-CV-2415, 03-CV-2435, 03-CV-2430,
                          and 03-CV-2446.

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:           AFFIRMED. See Fed. Cir. R. 36


Per Curiam (NEWMAN, Circuit Judge, ARCHER, Senior Circuit Judge, and LINN,
Circuit Judge).


                                               ENTERED BY ORDER OF THE COURT


DATED: November 19, 2007                       /s/ Jan Horbaly
                                               Jan Horbaly, Clerk